Citation Nr: 1016446	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to April 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Roanoke, Virginia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a May 2005 rating decision, the RO 
granted service connection for migraine headaches, and 
assigned a 0 percent initial disability rating.  In a 
November 2006 rating decision, the RO denied service 
connection for hypertension.  In a July 2007 rating decision, 
the RO increased the initial rating for migraine headaches to 
10 percent, effective May 1, 2005.


FINDINGS OF FACT

1.  Mild hypertension first became manifest after the 
Veteran's separation from service.

2.  Compensable hypertension did not become manifest during 
the year following the Veteran's separation from service.

3.  The Veteran reports migraine headaches occurring on 
average of once a month, but during these times she is able 
to go to work if she takes medication.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the Veteran submitted a signed VCAA 
acknowledgment form with her original application for 
compensation.  Thereafter, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by her and what information and 
evidence will be obtained by VA in letters issued in February 
2006, March 2006, and May 2008.  The March 2006 letter 
advised the Veteran how VA determines disability ratings and 
effective dates.  The case was last adjudicated in a January 
2010 supplemental statement of the case.

The appeal for a higher rating for migraine headaches arises 
from the initial award of service connection.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, VA's duty to notify 
with respect to this issue has been satisfied.  See generally 
Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals 
from an original assignment of a disability rating, the claim 
is classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, and VA examination reports.  

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written argument and 
reporting for examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process, and she has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Service Connection for Hypertension

The Veteran is seeking service connection for hypertension.  
She notes that hypertension was found during the year 
following her separation from service.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For purposes of entitlement to VA disability compensation for 
hypertension, the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters of mercury or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters of 
mercury or greater with a diastolic blood pressure of less 
than 90 millimeters of mercury.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009).  Hypertension 
is manifest to a compensable degree (warrants a 10 percent 
disability rating) if diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
the individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Blood pressure readings in the Veteran's service treatment 
records show diastolic pressure in the 40s through the 80s in 
1983 through 2003.  In measurements throughout service, her 
systolic pressure did not exceed 148.  Blood pressure 
readings from the period closely preceding separation from 
service were 122/78 and 123/77 in February 2004, 127/82 in 
March 2004, 139/82 in December 2004, 134/78 in January 2005, 
and 139/81 and 132/83 in February 2005.  The Veteran had a VA 
medical examination in February 2005, prior to her separation 
from service.  On that examination, there were blood pressure 
readings of 137/81, 116/78, and 113/67.

After service, the Veteran began to receive VA outpatient 
treatment in October 2005.  At that time, her blood pressure 
was measured as 140/95.  The screening clinician indicated 
that this was high.  The Veteran indicated that there was 
history of hypertension in her family.  The clinician 
recommended control of blood pressure through diet and 
exercise.  The Veteran had a blood pressure reading of 140/87 
in November 2005.  In December 2005, a VA physician 
prescribed medication for the Veteran for hypertension.  In 
January 2006, the Veteran's blood pressure was 146/91.  The 
treating clinician included a diagnosis of hypertension, and 
prescribed ongoing medication for hypertension.  The 
Veteran's blood pressure was measured as 129/81 in February 
2006, 102/67 on May 2006, and 113/71 in September 2006.  On a 
cardiology stress test in September 2006, the baseline blood 
pressure was 116/79, and the peak blood pressure was 138/43.

The Veteran had a VA medical examination in October 2006.  
The examiner noted that the Veteran had hypertension that had 
existed since 2004, and that she had been on medication for 
hypertension for a year, with a good response.  On 
examination, the blood pressure readings were 130/82, 130/84, 
and 130/84.  Outpatient treatment notes show blood pressure 
readings of 113/71 in November 2006 and 113/72 in December 
2006.  VA treatment records dated through 2009 show ongoing 
medication for hypertension.

On the 2006 VA examination report, the examiner indicated 
that the Veteran reported a history of hypertension since 
2004.  Throughout the Veteran's service, however, her 
diastolic pressure was measured as below 90.  Hypertension 
was diagnosed within the year following her separation from 
service.  During that year, however, her diastolic pressure 
remained under 100.  Although she began continuous medication 
for hypertension during that year, she did not have a history 
of diastolic pressure predominantly 100 or more.  Her 
hypertension therefore may not be presumed to have been 
incurred in service.  With regard to service connection on a 
direct basis, the Veteran's blood pressure readings late in 
service were not predominantly close to the threshold for 
hypertension for VA purposes.  A few months after service her 
blood pressure met and slightly exceeded the threshold for 
hypertension.  The Veteran's blood pressure was measured as 
below the hypertension threshold during service, and was 
first measured as above 90 diastolic a few months after her 
separation from service.  Diastolic pressure of 100 or more 
was not shown.  She was not diagnosed with hypertension until 
after she left service.  Thus, the preponderance of the 
evidence is against service connection for her hypertension 
on a direct basis.

Higher Rating for Migraine Headaches

The Veteran appealed the initial 0 percent rating that the RO 
assigned for migraine headaches.  In a July 2007 rating 
decision, the RO increased the initial rating to 10 percent 
effective from May 1, 2005.  The Veteran has continued her 
appeal, seeking an initial rating higher than 10 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  The Court has held that, 
at the time of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the May 1, 2005, 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The rating schedule provides the following criteria for 
evaluating migraine headaches:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
.........................................
........ 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   ......................................................... 30 
percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran's service treatment records reflect her reports 
of recurrent headaches during the later years of her service.  
In December 2003 and January 2004, she reported a one to two 
year history of headaches that did not resolve with over the 
counter medications or sleep.  In March 2004, she indicated 
she had headaches that improved when she was in a dark and 
quiet room.  She stated that she had stopped taking 
preventative medication for headaches, because the headaches 
had stopped.  She indicated that an over the counter 
medication she had taken for headaches no longer worked.  
Treatment records from December 2004 reflect a prescription 
for medication for headaches.

In the VA examination performed in February 2005, prior to 
the Veteran's separation from service, the Veteran reported 
that she had migraine headaches about every three weeks, and 
that each migraine lasted up to three days.  She stated that 
her vision became blurred during onset, which prevented any 
activity, and that her eyes became sensitive to light.  She 
indicated that during the headaches she went to work, but 
required medication.  She stated that the headaches caused 
her to lose time from work about once a month.

Records of VA medical treatment after service reflect ongoing 
treatment with medication for headaches.  In October 2005, 
the Veteran reported that she had migraine headaches on 
average two times per month.  She stated that the currently 
prescribed medication worked very well for the migraines.  In 
January 2006, the Veteran again reported that the prescribed 
medication worked very well for her migraines.  She stated 
that she took the medication once or twice a month.

In a March 2006 statement, the Veteran reported that she had 
headaches two or three times a month.  She stated that 
prescribed medication made the pain subside.  She indicated 
that without the medication she would have to go and lay 
down.

On VA examination in October 2006, the Veteran reported that 
she had migraine headaches that occurred twice a month and 
lasted 48 hours.  She stated that when the attacks occurred, 
she was able to go to work, but she required medication.

In a December 2006 statement, the Veteran wrote that her 
migraine headaches really affected her during attacks.  She 
stated that during attacks she was very sensitive to light 
and had to wear sunglasses.  She reported that the prescribed 
medication took the edge off the pain, but that the pain 
nonetheless lingered on for two to three days.  She noted 
that during service it was often recommended that she go to 
quarters during her migraine attacks.

In her July 2007 substantive appeal, the Veteran wrote that 
she had a migraine headache at least once or twice a month.  
She stated that when she got a migraine, she was down for 
three days, and lost three days of work.  She indicated that 
migraines could make her lose five or six days of work per 
month.

On VA examination in November 2009, the Veteran reported that 
her migraine headaches were accompanied by sensitivity to 
light.  She indicated that during headaches she had to wear 
sunglasses indoors.  She reported that the headaches occurred 
about once per month, and that each headache lasted two to 
three days.  She stated that when the headaches occurred, she 
was able to go to work but required medication.  She related 
that during flare-ups she could not do anything except go to 
bed.

VA treatment records dating from 2006 through December 2009 
note that migraines were on the Veteran's problem list, but 
none of the treatment reports reflect visits specifically for 
headaches.  A May 2007 treatment report noted the Veteran had 
"occasional headaches-relieved by zomig".  A December 2007 
treatment entry noted that she reported having a headache 
about once per month which was relieved by caffeine tablets, 
which she takes if she does not have the zomig tablets with 
her.  Her active prescription list included Zolmitriptan for 
headaches in December 2007 but subsequent lists did not 
include any medication specifically for headaches.

In 2005 and 2006, the Veteran indicated that, during her 
migraine headache attacks, she took medication, but was 
generally able to go to work.  While she indicated in her 
substantive appeal that she had to stay home from work due 
when she had a headache, she reported to the VA examiner in 
2009 that she was able to go to work as long as she took her 
medication.  Review of her outpatient VA treatment records 
during the appeal period reflect that she had an active 
prescription for Zolmitriptan until December 7, 2007, but 
thereafter, such medication was not included on any active 
prescription lists through December 2009.  The outpatient 
treatment records also note only brief mention that she 
suffers from occasional headaches.  Indeed, in a December 
2007 outpatient report, after she submitted her substantive 
appeal attesting to the severity of her headaches, she 
reported that her headaches were relieved by taking caffeine 
pills.

Upon a review of the record, the Veteran's headaches 
reportedly occur once a month on average.  While she reports 
missing 2 to 3 days of work when she has one, the 
preponderance of the medical evidence reflects her reporting 
that the headaches are relieved with medication or caffeine 
pills, and that she is able to go to work when she has a 
headache.  As such, the Veteran's headaches are adequately 
addressed by the 10 percent rating presently assigned.

The Board concludes that the medical findings on examination 
and in outpatient treatment records are of greater probative 
value than the Veteran's contentions proffered in response to 
her appeal.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for migraine headaches.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's migraine headaches.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim for service connection and against a rating 
higher than those assigned for headaches, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for hypertension is denied.

An evaluation in excess of 10 percent for migraine headaches 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


